I think that all that is said in the majority opinion may be said with equal force in support of the constitutionality of chapter 186, Laws of 1939, p. 581 (Rem. Rev. Stat. (Sup.), § 8370-78a [P.C. § 7029k-21] et seq.). In effect, the majority hold that act valid except for the provision exempting from its operation oil refined in this state.
For the reasons stated in the dissenting opinion in the case ofState v. Inland Empire Refineries, Inc., 3 Wash. 2d 651,101 P.2d 975, I am of the view that the attempted exemption was abortive, and did not affect the validity of that act. I think, therefore, the decision in the Inland Refineries case should be repudiated *Page 396 
in its entirety, and the judgments in the instant cases should be reversed in every aspect.
MAIN, J., concurs with BLAKE, J.